The judgment was rendered at February Term, 1892, of the Superior Court. The appeal was docketed in this Court 13 March, 1893. It appears in the record that the appellee agreed that the appellant might have "thirty days to perfect appeal." Upon "the case" is this indorsement: "Service accepted 31 December, 1892", and this is signed by counsel who represented plaintiffs in the court below.
We do not think this indorsement, standing alone, constitutes in any degree a waiver of the appellee's right to insist that the appeal shall be dismissed because not docketed here within the prescribed time. His motion to dismiss must be allowed.
Appeal dismissed.
(284)